       Case 3:17-cv-03301-EMC Document 173 Filed 12/04/20 Page 1 of 3




 1    COREY WORCESTER (pro hac vice)                DONALD B. VERRILLI, JR. (pro hac vice)
      coreyworcester@quinnemanuel.com               donald.verrilli@mto.com
 2    RENITA SHARMA (pro hac vice)                  MUNGER, TOLLES & OLSON LLP
      renitasharma@quinnemanuel.com                 1155 F Street, NW
 3    QUINN EMANUEL URQUHART AND                    Washington, D.C. 20004
      SULLIVAN LLP                                  Telephone:     (202) 220-1100
 4    51 Madison Avenue, 22nd Floor                 Facsimile:     (202) 220-2300
      New York, NY 10010
 5    Telephone:    (212) 849-7000                  JONATHAN H. BLAVIN (SBN 230269)
      Facsimile:    (212) 849-7100                  jonathan.blavin@mto.com
 6                                                  ROSEMARIE T. RING (SBN 220769)
      TERRY L. WIT (SBN 233473)                     rose.ring@mto.com
 7    terrywit@quinnemanuel.com                     NICHOLAS D. FRAM (SBN 288293)
      QUINN EMANUEL URQUHART AND                    nicholas.fram@mto.com
 8    SULLIVAN LLP                                  MARIANNA MAO (SBN 318070)
      50 California Street, 22nd Floor              marianna.mao@mto.com
 9    San Francisco, CA 94111                       MUNGER, TOLLES & OLSON LLP
      Telephone:     (415) 875-6600                 560 Mission Street, 27th Floor
10    Facsimile:     (415) 875-6700                 San Francisco, California 94105
                                                    Telephone: (415) 512-4000
11                                                  Facsimile:    (415) 512-4077
      Attorneys for Plaintiff hiQ Labs, Inc.
12                                                  Attorneys for Defendant LinkedIn
                                                    Corporation
13

14
                                     UNITED STATES DISTRICT COURT
15
                                    NORTHERN DISTRICT OF CALIFORNIA
16

17
     hiQ Labs, Inc.,                                Case No. 3:17-cv-03301-EMC
18
                       Plaintiff,                   STIPULATION AND [PROPOSED]
19                                                  SCHEDULING ORDER
            vs.
20                                                  The Hon. Edward M. Chen
     LinkedIn Corp.,
21
                       Defendant.                   Trial Date: TBD
22

23

24

25

26

27

28

                                                            STIPULATION AND [PROPOSED] ORDER
                                                                              3:17-cv-03301-EMC
       Case 3:17-cv-03301-EMC Document 173 Filed 12/04/20 Page 2 of 3




 1          WHEREAS, on June 7, 2017, hiQ Labs, Inc. (“hiQ”) filed the complaint in this action

 2 against LinkedIn Corporation (“LinkedIn”) (Dkt. 1);

 3          WHEREAS, on February 14, 2020, hiQ filed an amended complaint (Dkt. 131);

 4          WHEREAS, on September 9, 2020 the Court granted in part and denied in part LinkedIn’s

 5 motion to dismiss hiQ’s amended complaint (Dkt. 158);

 6          WHEREAS, on November 20, 2020, LinkedIn filed its answer to hiQ’s amended

 7 complaint and its counterclaims (Dkt. 170);

 8          WHEREAS, pursuant to so-ordered stipulation, discovery remains stayed pending the

 9 resolution of LinkedIn’s petition for a writ of certiorari to the Supreme Court of the United States

10 (“Petition”) (Dkt. 129);

11          WHEREAS, LinkedIn’s Petition remains pending;

12          WHEREAS, hiQ’s current deadline to answer or otherwise respond to LinkedIn’s

13 counterclaims is December 11, 2020;

14          WHEREAS, a case management conference is currently set for December 17, 2020 at

15 10:30 a.m.;

16          THEREFORE, for good cause, it is hereby stipulated and agreed:

17             1. The case management conference set for December 17, 2020 at 10:30 a.m. is

18 continued to February 25, 2021.

19             2. hiQ’s deadline to answer or otherwise respond to the complaint is extended to

20 January 4, 2021. If hiQ’s response to the complaint is a motion pursuant to Federal Rule of Civil

21 Procedure 12:

22                     a. LinkedIn’s opposition to the motion shall be due on February 18, 2021;

23                     b. hiQ’s reply in support of his motion shall be due on March 11, 2021;

24                     c. The hearing on the motion shall be on March 25, 2021 at 1:30 p.m. or as

25                         soon thereafter as it can be heard by the Court.

26             3. Nothing in this order affects any deadline not specifically mentioned herein.

27             4. Nothing in this order precludes either party from applying to the Court for relief

28

                                                     -1-          STIPULATION AND [PROPOSED] ORDER
                                                                                    3:17-cv-03301-EMC
       Case 3:17-cv-03301-EMC Document 173 Filed 12/04/20 Page 3 of 3




 1 from any deadline set forth in this stipulation and proposed order.

 2

 3 IT IS SO STIPULATED.

 4   Dated: December 4, 2020                           QUINN EMANUEL URQUHART AND
                                                       SULLIVAN LLP
 5

 6                                                     By:     /s/ Renita Sharma
                                                             Renita Sharma
 7
                                                             Attorneys for Plaintiff hiQ Labs, Inc.
 8

 9   Dated: December 4, 2020                           MUNGER, TOLLES & OLSON LLP
10
                                                       By:     /s/ Jonathan H. Blavin
11                                                           Jonathan H. Blavin (SBN 230269)
12                                                           Attorneys for Defendant LinkedIn Corp.
13

14                             N.D. Cal. Civil Local Rule 5-1 Attestation

15          I, Jonathan H. Blavin, am the ECF user whose credentials were utilized in the electronic
16 filing of this document. In accordance with N.D. Cal. Civil Local Rule 5-1, I hereby attest that

17 Renita Sharma concurred in the filing of this document.

18                                               /s/ Jonathan H. Blavin
19                                               Jonathan H. Blavin

20

21

22                                       [PROPOSED] ORDER
23          Pursuant to Stipulation, it is SO ORDERED.
24

25 Date: December 4, 2020
                                                      The Hon. Edward M. Chen
26

27

28

                                                    -2-             STIPULATION AND PROPOSED ORDER
                                                                                     3:17-cv-03301-EMC
